Case 3:17-cv-03301-EMC Document 131-6 Filed 02/14/20 Page 1 of 30




                  Exhibit 6
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 2 of 30
                                                           Policy | LinkedIn




                              Privacy Policy
        To learn more about Privacy at LinkedIn please visit
                                                our Privacy Hub.


      Effective January 6, 2020

      Our Privacy Policy has been updated.


      Your Privacy Matters
      LinkedIn’s mission is to connect the world’s
      professionals to allow them to be more productive and
      successful. Central to this mission is our commitment
      to be transparent about the data we collect about you,
      how it is used and with whom it is shared.

      This Privacy Policy applies when you use our
      Services (described below). We offer our users
      choices about the data we collect, use and share as
      described in this Privacy Policy, Cookie Policy, Settings and
      our Help Center.

             View our Privacy Policy video




https://www.linkedin.com/legal/privacy-policy                                                     1/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 3 of 30
                                                           Policy | LinkedIn


            Table of Contents:
            Introduction

            Data We Collect

            How We Use Your Data

            How We Share Information

            Your Choices & Obligations

            Other Important Information




      Introduction
        We are a social network and online platform for
        professionals. People use our Services to find and
        be found for business opportunities, to connect with
        others and find information. Our Privacy Policy
        applies to any Member or Visitor to our Services
      Our registered users (“Members”) share their professional identities,
      engage with their network, exchange knowledge and professional
      insights, post and view relevant content, learn and develop skills, and
      find business and career opportunities. Content and data on some of
      our Services is viewable to non-members (“Visitors”).

      We use the term “Designated Countries” to refer to countries in the
      European Union (EU), European Economic Area (EEA), and
      Switzerland.




https://www.linkedin.com/legal/privacy-policy                                                     2/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 4 of 30
                                                           Policy | LinkedIn



      Services
        This Privacy Policy, including our Cookie Policy applies to
        your use of our Services.
      This Privacy Policy applies to LinkedIn.com, LinkedIn-branded apps,
      Slideshare, LinkedIn Learning and other LinkedIn-related sites, apps,
      communications and services (“Services”), including off-site Services,
      such as our ad services and the “Apply with LinkedIn” and “Share
      with LinkedIn” plugins, but excluding services that state that they are
      offered under a different privacy policy. For California residents,
      additional disclosures required by California law may be found in
      our California Privacy Disclosure.


      Data Controllers and Contracting Parties
      If you are in the “Designated Countries”, LinkedIn Ireland Unlimited
      Company (“LinkedIn Ireland”) will be the controller of your personal
      data provided to, or collected by or for, or processed in connection
      with our Services.

      If you are outside of the Designated Countries, LinkedIn Corporation
      will be the controller of your personal data provided to, or collected by
      or for, or processed in connection with, our Services.

      As a Visitor or Member of our Services, the collection, use and
      sharing of your personal data is subject to this Privacy Policy and
      other documents referenced in this Privacy Policy, as well as updates.


      Change




https://www.linkedin.com/legal/privacy-policy                                                     3/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 5 of 30
                                                           Policy | LinkedIn


        Changes to the Privacy Policy apply to your use of
        our Services after the “effective date.”
      LinkedIn (“we” or “us”) can modify this Privacy Policy, and if we make
      material changes to it, we will provide notice through our Services, or
      by other means, to provide you the opportunity to review the changes
      before they become effective. If you object to any changes, you
      may close your account.

      You acknowledge that your continued use of our Services after we
      publish or send a notice about our changes to this Privacy Policy
      means that the collection, use and sharing of your personal data is
      subject to the updated Privacy Policy, as of its effective date.



      1. Data We Collect
      1.1 Data You Provide To Us
        You provide data to create an account with us.
      Registration
      To create an account you need to provide data including your name,
      email address and/or mobile number, and a password. If you register
      for a premium Service, you will need to provide payment (e.g., credit
      card) and billing information.


        You create your LinkedIn profile (a complete profile
        helps you get the most from our Services).
      Profile




https://www.linkedin.com/legal/privacy-policy                                                     4/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 6 of 30
                                                           Policy | LinkedIn

      You have choices about the information on your profile, such as your
      education, work experience, skills, photo, city or area and endorsements.
      Some Members may choose to complete a separate ProFinder profile. You
      don’t have to provide additional information on your profile; however,
      profile information helps you to get more from our Services, including
      helping recruiters and business opportunities find you. It’s your choice
      whether to include sensitive information on your profile and to make that
      sensitive information public. Please do not post or add personal data
      to your profile that you would not want to be publicly available.


        You give other data to us, such as by syncing your
        address book or calendar.
      Posting and Uploading
      We collect personal data from you when you provide, post or upload it
      to our Services, such as when you fill out a form, (e.g., with
      demographic data or salary), respond to a survey, or submit a resume
      or fill out a job application on our Services. If you opt to import your
      address book, we receive your contacts (including contact information
      your service provider(s) or app automatically added to your address
      book when you communicated with addresses or numbers not
      already in your list).

      If you sync your contacts or calendars with our Services, we will
      collect your address book and calendar meeting information to keep
      growing your network by suggesting connections for you and others,
      and by providing information about events, e.g. times, places,
      attendees and contacts.

      You don’t have to post or upload personal data; though if you don’t, it
      may limit your ability to grow and engage with your network over our
      Services.




https://www.linkedin.com/legal/privacy-policy                                                     5/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 7 of 30
                                                           Policy | LinkedIn




      1.2 Data From Others
        Others may post or write about you.
      Content and News
      You and others may post content that includes information about you
      (as part of articles, posts, comments, videos) on our Services. Unless
      you opt-out, we collect public information about you, such as
      professional-related news and accomplishments (e.g., patents
      granted, professional recognition, conference speakers, projects,
      etc.) and make it available as part of our Services (e.g. suggestions
      for your profile, or notifications to others of mentions in the news).


        Others may sync their contacts or calendar with our
        Services.
      Contact and Calendar Information
      We receive personal data (including contact information) about you
      when others import or sync their contacts or calendar with our
      Services, associate their contacts with Member profiles, scan and
      upload business cards, or send messages using our Services
      (including invites or connection requests). If you or others opt-in to
      sync email accounts with our Services, we will also collect “email
      header” information that we can associate with Member profiles.


        Customers and partners may provide data to us.
      Partners
      We receive personal data (e.g., your job title and work email address)
      about you when you use the services of our customers and partners,




https://www.linkedin.com/legal/privacy-policy                                                     6/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 8 of 30
                                                           Policy | LinkedIn

      such as employers or prospective employers and applicant tracking
      systems providing us job application data.

      Related Companies and Other Services
      We receive data about you when you use some of the other services
      provided by us or our affiliates, including Microsoft. For example, you
      may choose to send us information about your contacts in Microsoft
      apps and services, such as Outlook, for improved professional
      networking activities on our Services.


      1.3 Service Use
        We log your visits and use of our Services, including
        mobile apps.
      We log usage data when you visit or otherwise use our Services,
      including our sites, app and platform technology, such as when you
      view or click on content (e.g., learning video) or ads (on or off our
      sites and apps), perform a search, install or update one of our mobile
      apps, share articles or apply for jobs. We use log-ins, cookies, device
      information and internet protocol (“IP”) addresses to identify you and log

      your use.


      1.4 Cookies and Similar Technologies
        We collect data through cookies and similar
        technologies.
      As further described in our Cookie Policy, we use cookies and similar
      technologies (e.g., pixels and ad tags) to collect data (e.g., device
      IDs) to recognize you and your device(s) on, off and across




https://www.linkedin.com/legal/privacy-policy                                                     7/29
2/14/2020             Case 3:17-cv-03301-EMC Document   131-6
                                                   Privacy          Filed 02/14/20 Page 9 of 30
                                                           Policy | LinkedIn

      different services and devices where you have engaged with our
      Services. We also allow some others to use cookies as described in
      our Cookie Policy. If you are outside the Designated Countries, we
      also collect (or rely on others who collect) information about your
      device where you have not engaged with our Services (e.g., ad ID, IP
      address, operating system and browser information) so we can
      provide our Members with relevant ads and better understand their
      effectiveness. Learn more. You can opt out from our use of data from
      cookies and similar technologies that track your behavior on the sites
      of others for ad targeting and other ad-related purposes. For Visitors,
      the controls are here.


      1.5 Your Device and Location
        We receive data from your devices and networks,
        including location data.
      When you visit or leave our Services (including some plugins and our
      cookies or similar technology on the sites of others), we receive the
      URL of both the site you came from and the one you go to and the
      time of your visit. We also get information about your network and
      device (e.g., IP address, proxy server, operating system, web
      browser and add-ons, device identifier and features, cookie IDs
      and/or ISP, or your mobile carrier). If you use our Services from a
      mobile device, that device will send us data about your location
      based on your phone settings. We will ask you to opt-in before we
      use GPS or other tools to identify your precise location.


      1.6 Messages




https://www.linkedin.com/legal/privacy-policy                                                     8/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 10 of 30


        If you communicate through our Services, we learn
        about that.
      We collect information about you when you send, receive, or engage
      with messages in connection with our Services. For example, if you
      get a LinkedIn connection request, we track whether you have acted
      on it and will send you reminders. We also use automatic
      scanning technology on messages to support and protect our site. For

      example, we use this technology to suggest possible responses to
      messages and to manage or block content that violates our User
      Agreement or Professional Community Policies from our Services.


      1.7 Workplace and School Provided Information
        When your organization (e.g., employer or school)
        buys a premium Service for you to use, they give us
        data about you.
      Others buying our Services for your use, such as your employer or
      your school, provide us with personal data about you and your
      eligibility to use the Services that they purchase for use by their
      workers, students or alumni. For example, we will get contact
      information for “Company Page” administrators and for authorizing users of
      our premium Services, such as our recruiting, sales or learning
      products.


      1.8 Sites and Services of Others
        We get data when you visit sites that include our
        ads, cookies or some of our plugins or when you log-




https://www.linkedin.com/legal/privacy-policy                                                      9/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 11 of 30


        in to others’ services with your LinkedIn account.
      We receive information about your visits and interaction with services
      provided by others when you log-in with LinkedIn or visit others’
      services that include some of our plugins (such as “Apply with
      LinkedIn”) or our ads, cookies or similar technologies


      1.9 Other
        We are improving our Services, which means we get
        new data and create new ways to use data.
      Our Services are dynamic, and we often introduce new features,
      which may require the collection of new information. If we collect
      materially different personal data or materially change how we collect,
      use or share your data, we will notify you and may also modify this
      Privacy Policy.



      2. How We Use Your Data
        We use your data to provide, support, personalize
        and develop our Services.
      How we use your personal data will depend on which Services you
      use, how you use those Services and the choices you make in
      your settings. We use the data that we have about you to provide and
      personalize our Services, including with the help of automated
      systems and inferences we make, so that our Services (including
      ads) can be more relevant and useful to you and others.




https://www.linkedin.com/legal/privacy-policy                                                      10/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 12 of 30


      2.1 Services
        Our Services help you connect with others, find and
        be found for work and business opportunities, stay
        informed, get training and be more productive.
      We use your data to authorize access to our Services and honor your
      settings.

      Stay Connected
      Our Services allow you to stay in touch and up to date with
      colleagues, partners, clients, and other professional contacts. To do
      so, you can “connect” with the professionals who you choose, and
      who also wish to “connect” with you. Subject to your and their settings,
      when you connect with other Members, you will be able to search
      each others’ connections in order to exchange professional
      opportunities.

      We use data about you (such as your profile, profiles you have
      viewed or data provided through address book uploads or partner
      integrations) to help others find your profile, suggest connections for
      you and others (e.g. Members who share your contacts or job
      experiences) and enable you to invite others to become a Member
      and connect with you. You can also opt-in to allow us to use your
      precise location or proximity to others for certain tasks (e.g. to
      suggest other nearby Members for you to connect with, calculate the
      commute to a new job, or notify your connections that you are at a
      professional event).

      It is your choice whether to invite someone to our Services, send a
      connection request, or allow another Member to become your
      connection. When you invite someone to connect with you, your
      invitation will your network and basic profile information (e.g., name,




https://www.linkedin.com/legal/privacy-policy                                                      11/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 13 of 30

      profile photo, job title, region). We will send invitation reminders to the
      person you invited. You can choose whether or not to share your own
      list of connections with your connections.

      Visitors have choices about how we use their data.

      Stay Informed
      Our Services allow you to stay informed about news, events and
      ideas regarding professional topics you care about, and from
      professionals you respect. Our Services also allow you to improve
      your professional skills, or learn new ones. We use the data we have
      about you (e.g., data you provide, data we collect from your
      engagement with our Services and inferences we make from the data
      we have about you), to personalize our Services for you, such as by
      recommending or ranking relevant content and conversations on our
      Services. We also use the data we have about you to suggest skills
      you could add to your profile and skills that you might need to pursue
      your next opportunity. So, if you let us know that you are interested in
      a new skill (e.g., by watching a learning video), we will use this
      information to personalize content in your feed, suggest that you
      follow certain members on our site, or suggest related learning
      content to help you towards that new skill. We use your content,
      activity and other data, including your name and photo, to provide
      notices to your network and others. For example, subject to
      your settings, we may notify others that you have updated your profile,
      posted content, took a social action, used a feature, made new
      connections or were mentioned in the news.

      Career
      Our Services allow you to explore careers, evaluate educational
      opportunities, and seek out, and be found for, career opportunities.
      Your profile can be found by those looking to hire (for a job or a specific
      task) or be hired by you. We will use your data to recommend jobs or




https://www.linkedin.com/legal/privacy-policy                                                      12/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 14 of 30

      mentees, show you and others relevant professional contacts (e.g.,
      who work at a company, in an industry, function or location or have
      certain skills and connections). You can signal that you are interested in
      changing jobs and share information with recruiters. We will use your
      data to recommend jobs to you and you to recruiters. We may use
      automated systems to provide content and recommendations to help
      make our Services more relevant to our Members, Visitors and
      customers. Keeping your profile accurate and up-to-date may help
      you better connect to others and to opportunities through our
      Services.

      Productivity
      Our Services allow you to collaborate with colleagues, search for
      potential clients, customers, partners and others to do business with.
      Our Services allow you to communicate with other Members and
      schedule and prepare meetings with them. If your settings allow, we
      scan messages to provide “bots” or similar tools that facilitate tasks
      such as scheduling meetings, drafting responses, summarizing
      messages or recommending next steps. Learn more.


      2.2 Premium Services
        Our premium Services help paying users to search
        for and contact Members through our Services, such
        as searching for and contacting job candidates, sales
        leads and co-workers, manage talent and promote
        content through social media.
      We sell premium Services that provide our customers and
      subscribers with customized-search functionality and tools (including




https://www.linkedin.com/legal/privacy-policy                                                      13/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 15 of 30

      messaging and activity alerts) as part of our talent, marketing and
      sales solutions. Customers can export limited information from your
      profile, such as name, headline, current company, current title, and
      general location (e.g., Dublin), such as to manage sales leads or
      talent, unless you opt-out. We do not provide contact information to
      customers as part of these premium Services without your consent.
      Premium Services customers can store information they have about
      you in our premium Services, such as a resume or contact
      information or sales history. The data stored about you by these
      customers is subject to the policies of those customers. Other
      enterprise Services and features that use your data
      include TeamLink and Elevate (social promotion of content).


      2.3 Communications
        We contact you and enable communications
        between Members. We offer settings to control what
        messages you receive and how often you receive
        some types of messages.
      We will contact you through email, mobile phone, notices posted on
      our websites or apps, messages to your LinkedIn inbox, and other
      ways through our Services, including text messages and push
      notifications. We will send you messages about the availability of our
      Services, security, or other service-related issues. We also send
      messages about how to use our Services, network updates,
      reminders, job suggestions and promotional messages from us and
      our partners. You may change your communication preferences at any
      time. Please be aware that you cannot opt out of receiving service
      messages from us, including security and legal notices.




https://www.linkedin.com/legal/privacy-policy                                                      14/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 16 of 30

      We also enable communications between you and others through our
      Services, including for
      example invitations, InMail, groups and messages between connections.


      2.4 Advertising
        We serve you tailored ads both on and off our
        Services. We offer you choices regarding
        personalized ads, but you cannot opt-out of seeing
        other ads.
      We target (and measure the performance of) ads to Members,
      Visitors and others both on and off our Services directly or through a
      variety of partners, using the following data, whether separately or
      combined:

            Data from advertising technologies on and off our Services, pixels,
            ad tags, cookies, and device identifiers;

            Member-provided information (e.g., profile, contact information,
            title and industry);

            Data from your use of our Services (e.g., search history, feed,
            content you read, who you follow or is following you,
            connections, groups participation, page visits, videos you watch,
            clicking on an ad, etc.), including as described in Section 1.3;

            Information from advertising partners, vendors and publishers ; and

            Information inferred from data described above (e.g., using job
            titles from a profile to infer industry, seniority, and compensation
            bracket; using graduation dates to infer age or using first names or
            pronoun usage to infer gender; using your feed activity to infer




https://www.linkedin.com/legal/privacy-policy                                                      15/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 17 of 30

            your interests; or using device data to recognize you as a
            Member).

      We will show you ads called sponsored content which look similar to non-
      sponsored content, except that they are labeled as advertising (e.g.,
      as “ad” or “sponsored”). If you take a social action (such as like,
      comment or share) on these ads, your action is associated with your
      name and viewable by others, including the advertiser. Subject to
      your settings, if you take a social action on the LinkedIn Services, that
      action may be mentioned with related ads.


      Ad Choices
      We adhere to self-regulatory principles for interest-based advertising and
      participate in industry opt-outsfrom such ads. This does not opt you out
      of receiving advertising; you will continue to get other ads by
      advertisers not listed with these self regulatory tools. You can also opt-
      out specifically from our uses of certain categories of data to show you

      more relevant ads. For Visitors, the setting is here.

      Info to Ad Providers
      We do not share your personal data with any third-party advertisers
      or ad networks except for: (i) hashed IDs or device identifiers (to the
      extent they are personal data in some countries); (ii) with your
      separate permission (e.g., in a lead generation form) or (iii) data
      already visible to any users of the Services (e.g., profile). However, if
      you view or click on an ad on or off our Services, the ad provider will
      get a signal that someone visited the page that displayed the ad, and
      they may, through the use of mechanisms such as cookies, determine
      it is you. Advertising partners can associate personal data collected
      by the advertiser directly from you with hashed IDs or device
      identifiers received from us. In such instances, we seek to
      contractually require such advertising partners to obtain your explicit,
      opt-in consent before doing so.




https://www.linkedin.com/legal/privacy-policy                                                      16/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 18 of 30




      2.5 Marketing
        We promote our Services to you and others.
      In addition to advertising our Services, we use Members’ data and
      content for invitations and communications promoting membership
      and network growth, engagement and our Services, such as by
      showing your connections that you have used a feature on our
      Services.


      2.6 Developing Services and Research
        We develop our Services and conduct research.
      Service Development
      We use data, including public feedback, to conduct research and
      development for our Services in order to provide you and others with
      a better, more intuitive and personalized experience, drive
      membership growth and engagement on our Services, and help
      connect professionals to each other and to economic opportunity.

      Other Research
      We seek to create economic opportunity for Members of the global
      workforce and to help them be more productive and successful. We
      use the personal data available to us to research social, economic
      and workplace trends, such as jobs availability and skills needed for
      these jobs and policies that help bridge the gap in various industries
      and geographic areas. In some cases, we work with trusted third
      parties to perform this research, under controls that are designed to
      protect your privacy. We publish or allow others to publish economic
      insights, presented as aggregated data rather than personal data.




https://www.linkedin.com/legal/privacy-policy                                                      17/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 19 of 30

      Surveys
      Polls and surveys are conducted by us and others through our
      Services. You are not obligated to respond to polls or surveys, and
      you have choices about the information you provide. You may opt-out of
      survey invitations.


      2.7 Customer Support
        We use data to help you and fix problems.
      We use data (which can include your communications) to investigate,
      respond to and resolve complaints and for Service issues (e.g.,
      bugs).


      2.8 Insights That Do Not Identify You
        We use data to generate insights that do not identify
        you.
      We use your data to produce and share insights that do not identify
      you. For example, we may use your data to generate statistics about
      our members, their profession or industry, to calculate ad impressions
      served or clicked on, or to publish visitor demographics for a Service
      or create demographic workforce insights.


      2.9 Security and Investigations
        We use data for security, fraud prevention and
        investigations.




https://www.linkedin.com/legal/privacy-policy                                                      18/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 20 of 30

      We use your data (including your communications) for security
      purposes or to prevent or investigate possible fraud or other
      violations of our User Agreement and/or attempts to harm our
      Members,Visitors or others.



      3. How We Share Information
      3.1 Our Services
        Any data that you include on your profile and any
        content you post or social action (e.g., likes, follows,
        comments, shares) you take on our Services will be
        seen by others, consistent with your settings.
      Profile
      Your profile is fully visible to all Members and customers of our
      Services. Subject to your settings, it can also be visible to others on or
      off of our Services (e.g., Visitors to our Services or users of third-
      party search engines). As detailed in our Help Center, your settings,
      degree of connection with the viewing Member, the subscriptions they
      may have, their usage of our Services, access channels and search types
      (e.g., by name or by keyword) impact the availability of your profile
      and whether they can view certain fields in your profile.

      Posts, Likes, Follows, Comments, Messages
      Our Services allow viewing and sharing information including through
      posts, likes, follows and comments.

            When you share an article or a post (e.g., an update, image, video
            or article) publicly it can be viewed by everyone and re-shared
            anywhere (subject to your settings). Members, Visitors and others




https://www.linkedin.com/legal/privacy-policy                                                      19/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 21 of 30

            will be able to find and see your publicly-shared content, including
            your name (and photo if you have provided one).

            In a group, posts are visible to others in the group. Your
            membership in groups is public and part of your profile, but you
            can change visibility in your settings.

            Any information you share through companies’ or other
            organizations’ pages on our Services will be viewable by it and
            others who visit those pages.

            When you follow a person or organization, you are visible to
            others and that “page owner” as a follower.

            We let senders know when you act on their message, subject to
            your settings where applicable.

            Subject to your settings, we let a Member know when you view their
            profile.

            When you like or re-share or comment on another’s content
            (including ads), others will be able to view these “social actions”
            and associate it with you (e.g., your name, profile and photo if you
            provided it).


        Your employer can see how you use Services they
        provided for your work (e.g. as a recruiter or sales
        agent) and related information. We will not show
        them your job searches or personal messages.
      Enterprise Accounts
      Your employer may offer you access to our enterprise Services such
      as Recruiter, Sales Navigator, LinkedIn Learning or our advertising




https://www.linkedin.com/legal/privacy-policy                                                      20/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 22 of 30

      Campaign Manager. Your employer can review and manage your use
      of such enterprise Services.

      Depending on the enterprise Service, before you use such Service,
      we will ask for permission to share with your employer relevant data
      from your profile or use of our non-enterprise Services. For example,
      users of Sales Navigator will be asked to share their “social selling index”,
      a score calculated in part based on their personal account activity.
      We understand that certain activities such as job hunting and
      personal messages are sensitive, and so we do not share those with
      your employer unless you choose to share it with them through our
      Services (for example, by applying for a new position in the same
      company or mentioning your job hunting in a message to a co-worker
      through our Services).

      Subject to your settings, when you use workplace tools and services
      (e.g., interactive employee directory tools) certain of your data may
      also be made available to your employer or be connected with
      information we receive from your employer to enable these tools and
      services.


      3.2 Communication Archival
        Regulated Members may need to store
        communications outside of our Service.
      Some Members (or their employers) need, for legal or professional
      compliance, to archive their communications and social media
      activity, and will use services of others to provide these archival
      services. We enable archiving of messages by and to those Members
      outside of our Services. For example, a financial advisor needs to




https://www.linkedin.com/legal/privacy-policy                                                      21/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 23 of 30

      archive communications with her clients through our Services in order
      to maintain her professional financial advisor license.


      3.3 Others’ Services
        You may link your account with others’ services so
        that they can look up your contacts’ profiles, post
        your shares on such platforms, or enable you to start
        conversations with your connections on such
        platforms. Excerpts from your profile will also appear
        on the services of others.
      Subject to your settings, other services may look up your profile. When
      you opt to link your account with other services, personal data will
      become available to them. The sharing and use of that personal data
      will be described in, or linked to, a consent screen when you opt to
      link the accounts. For example, you may link your Twitter or WeChat
      account to share content from our Services into these other services,
      or your email provider may give you the option to upload your
      LinkedIn contacts into its own service. Third-party services have their
      own privacy policies, and you may be giving them permission to use
      your data in ways we would not. You may revoke the link with such
      accounts.

      Subject to your settings, excerpts from your profile will appear on the
      services of others (e.g., search engine results, mail and calendar
      applications that show a user limited profile data of the person they
      are meeting or messaging, social media aggregators, talent and lead
      managers). “Old” profile information remains on these services until
      they update their data cache with changes you made to your profile.




https://www.linkedin.com/legal/privacy-policy                                                      22/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 24 of 30



      3.4 Related Services
        We share your data across our different Services
        and LinkedIn affiliated entities.
      We will share your personal data with our affiliates to provide and
      develop our Services. We may combine information internally across
      the different Services covered by this Privacy Policy to help our
      Services be more relevant and useful to you and others. For
      example, we may personalize your feed or job recommendations
      based on your learning history.


      3.5 Service Providers
        We may use others to help us with our Services.
      We use others to help us provide our Services (e.g., maintenance,
      analysis, audit, payments, fraud detection, marketing and
      development). They will have access to your information as
      reasonably necessary to perform these tasks on our behalf and are
      obligated not to disclose or use it for other purposes.


      3.6 Legal Disclosures
        We may need to share your data when we believe
        it’s required by law or to help protect the rights and
        safety of you, us or others.
      It is possible that we will need to disclose information about you when
      required by law, subpoena, or other legal process or if we have a




https://www.linkedin.com/legal/privacy-policy                                                      23/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 25 of 30

      good faith belief that disclosure is reasonably necessary to (1)
      investigate, prevent or take action regarding suspected or actual
      illegal activities or to assist government enforcement agencies; (2)
      enforce our agreements with you; (3) investigate and defend
      ourselves against any third-party claims or allegations; (4) protect the
      security or integrity of our Services (such as by sharing with
      companies facing similar threats); or (5) exercise or protect the rights
      and safety of LinkedIn, our Members, personnel or others. We
      attempt to notify Members about legal demands for their personal
      data when appropriate in our judgment, unless prohibited by law or
      court order or when the request is an emergency. We may dispute
      such demands when we believe, in our discretion, that the requests
      are overbroad, vague or lack proper authority, but we do not promise
      to challenge every demand. To learn more see our Data Request
      Guidelines and Transparency Report.




      3.7 Change in Control or Sale
        We may share your data when our business is sold
        to others, but it must continue to be used in
        accordance with this Privacy Policy.
      We can also share your personal data as part of a sale, merger or
      change in control, or in preparation for any of these events. Any other
      entity which buys us or part of our business will have the right to
      continue to use your data, but only in the manner set out in this
      Privacy Policy unless you agree otherwise.



      4. Your Choices & Obligations




https://www.linkedin.com/legal/privacy-policy                                                      24/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 26 of 30


      4.1 Data Retention
        We keep most of your personal data for as long as
        your account is open.
      We generally retain your personal data as long as you keep your
      account open or as needed to provide you Services. This includes
      data you or others provided to us and data generated or inferred from
      your use of our Services. Even if you only use our Services when
      looking for a new job every few years, we will retain your information
      and keep your profile open, unless you close your account. In some
      cases we choose to retain certain information (e.g., insights about
      Services use) in a depersonalized or aggregated form.


      4.2 Rights to Access and Control Your Personal
      Data
        You can access or delete your personal data. You
        have many choices about how your data is collected,
        used and shared.
      We provide many choices about the collection, use and sharing of your
      data, from deleting or correcting data you include in your profile and
      controlling the visibility of your posts to advertising opt-
      outs and communication controls. We offer you settings to control and

      manage the personal data we have about you (for SlideShare,
      please contact us).

      For personal data that we have about you, you can:

                    You can ask us to erase or delete all or some of your
            Delete Data:

            personal data (e.g., if it is no longer necessary to provide Services




https://www.linkedin.com/legal/privacy-policy                                                      25/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 27 of 30

            to you).

                             : You can edit some of your personal data through
            Change or Correct Data

            your account. You can also ask us to change, update or fix your
            data in certain cases, particularly if it’s inaccurate.

                                             You can ask us to stop using all or
            Object to, or Limit or Restrict, Use of Data:

            some of your personal data (e.g., if we have no legal right to keep
            using it) or to limit our use of it (e.g., if your personal data is
            inaccurate or unlawfully held).

                                               us for a copy of your personal
            Right to Access and/or Take Your Data: You can ask

            data and can ask for a copy of personal data you provided in
            machine readable form.

      Visitors can learn more about how to make these requests here. You
      may also contact us using the contact information below, and we will
      consider your request in accordance with applicable laws.

      Residents in the Designated Countries and other regions may have
      additional rights under their laws. Learn More.


      4.3 Account Closure
        We keep some of your data even after you close
        your account.
      If you choose to close your Linkedin (or SlideShare) account, your personal
      data will generally stop being visible to others on our Services within
      24 hours. We generally delete closed account information within 30
      days of account closure, except as noted below.

      We retain your personal data even after you have closed your
      account if reasonably necessary to comply with our legal obligations




https://www.linkedin.com/legal/privacy-policy                                                      26/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 28 of 30

      (including law enforcement requests), meet regulatory requirements,
      resolve disputes, maintain security, prevent fraud and abuse (e.g., if
      we have restricted your account for breach of our Professional Community
      Policies), enforce our User Agreement, or fulfill your request to

      "unsubscribe" from further messages from us. We will retain de-
      personalized information after your account has been closed.

      Information you have shared with others (e.g., through InMail,
      updates or group posts) will remain visible after you close your
      account or delete the information from your own profile or mailbox,
      and we do not control data that other Members have copied out of
      our Services. Groups content and ratings or review content
      associated with closed accounts will show an unknown user as the
      source. Your profile may continue to be displayed in the services of
      others (e.g., search engine results) until they refresh their cache.



      5. Other Important Information
      5.1. Security
        We monitor for and try to prevent security breaches.
        Please use the security features available through
        our Services.
      We implement security safeguards designed to protect your data,
      such as HTTPS. We regularly monitor our systems for possible
      vulnerabilities and attacks. However, we cannot warrant the security
      of any information that you send us. There is no guarantee that data
      may not be accessed, disclosed, altered, or destroyed by breach of
      any of our physical, technical, or managerial safeguards. Please visit




https://www.linkedin.com/legal/privacy-policy                                                      27/29
2/14/2020            Case 3:17-cv-03301-EMC Document  131-6
                                                  Privacy Policy |Filed
                                                                  LinkedIn02/14/20 Page 29 of 30

      our Safety Center for additional information about safely using our
      Services, including two-factor authentication.


      5.2. Cross-Border Data Transfers
        We store and use your data outside your country.
      We process data both inside and outside of the United States and
      rely on legally-provided mechanisms to lawfully transfer data across
      borders. Learn more. Countries where we process data may have laws
      which are different from, and potentially not as protective as, the laws
      of your own country.


      5.3 Lawful Bases for Processing
        We have lawful bases to collect, use and share data
        about you. You have choices about our use of your
        data.

        At any time, you can withdraw consent you have
        provided by going to settings.
      We will only collect and process personal data about you where we
      have lawful bases. Lawful bases include consent (where you have given
      consent), contract (where processing is necessary for the
      performance of a contract with you (e.g., to deliver the LinkedIn
      Services you have requested) and “legitimate interests.” Learn more.

      Where we rely on your consent to process personal data, you have
      the right to withdraw or decline your consent at any time and where
      we rely on legitimate interests, you have the right to object. Learn More. If




https://www.linkedin.com/legal/privacy-policy                                                      28/29
2/14/2020             Case 3:17-cv-03301-EMC Document  131-6
                                                   Privacy Policy |Filed
                                                                   LinkedIn02/14/20 Page 30 of 30

      you have any questions about the lawful bases upon which we collect
      and use your personal data, please contact our Data Protection
      Officer here.


      5.4. Direct Marketing and Do Not Track Signals
        Our statements regarding direct marketing and “do
        not track” signals.
      We currently do not share personal data with third parties for their
      direct marketing purposes without your permission. Learn more about this
      and about our response to “do not track” signals.


      5.5. Contact Information
        You can contact us or use other options to resolve
        any complaints.
      If you have questions or complaints regarding this Policy, please
      first contact LinkedIn online. You can also reach us by physical mail. If
      contacting us does not resolve your complaint, you have more options.
      Residents in the Designated Countries and other regions may also
      have the right to contact our Data Protection Officer here.If this does
      not resolve your complaint, Residents in the Designated Countries and other
      regions may have more options under their laws. Learn More

    Help Center    About     Careers     Advertising   Talent Solutions   Sales Solutions   Small Business     Mobile

    Language      Online Learning      ProFinderSearch Jobs     Directories   Members    Companies      Universities
               © 2020      User Agreement    Privacy Policy   Community Guidelines   Cookie Policy   Copyright Policy
    Unsubscribe




https://www.linkedin.com/legal/privacy-policy                                                                           29/29
